Title: To James Madison from Rufus King, 25 May 1788
From: King, Rufus
To: Madison, James


Dear Sir,
New york 25. May 1788.
I leave this city Tomorrow for Boston, and shall be extremely obliged to you to inform me of the Progress and determination of your Convention—you can with difficulty conceive the real anxiety experienced in Massachusetts concerning your Decision—there remains no doubt that a very large majority of the People of Mass: are in favor of the federal constitution. The late Elections for Governor Lt: Governor, Senators & Representatives incontrovertibly prove it. Mr. Gerry is elected to no Office—Mr. Warren the Speaker of the last house is not a member of the Legislature for this year—Hancock has four fifths of the Votes for Govr. and Gerry the residue—Mr. Warren who was the antifederal Candidate for Lt. Governor has abt. One fifth of the votes, Lincoln has nearly half but not a majority of the whole number—the other votes for Lt. Governor are divided principally between Mr. Adams & Mr. Gorham.
You will recollect the manner of electing our senate; Thirty one of the forty Members have this year been elected by the people, of which number Six only are antifederal.
The late Elections in connecticut have confirmed the Decision of their Convention; the leader of the opposition General James Wadsworth (who has been many years a member of their Council, and was almost the only Man of any sort of consequence in that State who opposed the federal constitution) has not been reelected a Councillor. The Intelligence from New Hampshire is favorable, and I cherish a rational Expectation that they will adopt the constitution by a handsome majority. Your correspondence with Hamilton & others here, will furnish you with the prospects in this State. Direct your Letters (if leisure permits your writing) to me at Boston, and be assured that I am very respectfully Dr. Sir your obt. & very Hble Servt.
Rufus King
